MEMORANDUM **
Antonio Guiterrez-Valeneia appeals the sentence imposed following his guilty plea for conspiracy to manufacture 1,000 or more marijuana plants in violation of 21 U.S.C. §§ 841(a)(1) and 846. Guiterrez-Valeneia contends that the district court erred in conducting the sentencing hearing, and in concluding that Guiterrez-Valencia was not eligible for a “safety valve” reduction to his sentence.
As part of his plea agreement, Guiterrez-Valencia waived his right to bring an appeal. Guiterrez-Valeneia does not contend that his guilty plea was involuntary or unknowing. Accordingly, we enforce the waiver of his appellate rights, and dismiss the appeal. See United States v. Navarro-Botello, 912 F.2d 318, 321 (9th Cir. 1990).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.